DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 12 November 2021. Claims 1 - 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 November 2021 has been entered.
 
Specification
The objection to the disclosure, due to a minor informality, is hereby withdrawn in view of the amendments and remarks received 12 November 2021. 

Claim Objections
The objections to claims 10, 12, 13 and 20, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 12 November 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a training module configured to train”, “a detection module configured to parse”, “a classification module configured to classify”, “an alignment module configured to align”, “a masking module configured to determine” and “a normalized exponential function classifier configured to classify” in claims 10 - 13 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the layers of the convolutional neural network" in lines 1 - 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 - 8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.
The rejections to claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 12 November 2021.

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive.
On pages 11 - 13 of the remarks the Applicant’s Representative argues that Zagoruyko et al. fail to disclose or render obvious “training a feature descriptor…, wherein the feature descriptor is trained using a convolutional neural network, and the convolutional neural network includes a single branch”. The Applicant’s Representative argues that Zagoruyko et al. fail to disclose the 
The Examiner respectfully disagrees. 
The Examiner asserts that at least Zagoruyko et al. disclose “training a feature descriptor…, wherein the feature descriptor is trained using a convolutional neural network, and the convolutional neural network includes a single branch”, see at least page 4353 the abstract, page 4353 section 1 paragraphs 3 - 4, page 4353 figure 1, page 4355 subsection “2-channel” - page 4356 section 4, page 4355 figure 2, page 4357 right-hand column first-full paragraph, page 4358 table 1 and page 4360 section 6 paragraphs 1 - 3 of Zagoruyko et al. wherein they disclose that they “opt for a CNN-based model that is trained to account for a wide variety of changes in image appearance”, that they “explore and propose various types of networks, having architectures that exhibit different trade-offs and advantages. In all cases, to train these networks, . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”.

-	With regards to claim 1, Zagoruyko et al. disclose a method for detecting change in a pair of sequential images, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4. ¶ 1, Pg. 4357 § 5.2. ¶ 1, Pg. 4359 § 5.3. ¶ 1 - 2  [“with -1 and 1 denoting a non-matching and a matching pair, respectively”]) the method comprising: generating a training set having a plurality of pairs of images; (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4. [“to train these networks, we are using as sole input a large database that contains pairs of raw image patches (both matching and non-matching)”]) training a feature descriptor to generate a feature map based on the training set, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel” - Pg. 4356 § 4., Pg. 4355 Fig. 2, Pg. 4357 Right-Hand Column First-Full Paragraph - Second-Full Paragraph, Pg. 4359 § 5.3. ¶ 2, Pg. 4360 § 6. ¶ 1 - 3 [“We simply consider the two patches of an input pair as a 2-channel image, which is directly fed to the l2-norm regularization that leads to the following learning objective function 
    PNG
    media_image1.png
    47
    304
    media_image1.png
    Greyscale
 where w are the weights of the neural network, oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” The Examiner asserts that the output from the bottom part of the network(s) is a feature map and that the feature map is then provided to the top part of the network, a classifier, that classifies between either a match or non-match. Additionally, the Examiner directs the Applicant’s attention to at least figure 3A and page 4 paragraphs 0051 - 0053 of cited prior art Chakraborty, 

-	With regards to claim 2, Zagoruyko et al. disclose the method according to claim 1, wherein the training set includes at least one pair of matching images both known to have a same region in a field of view and at least one pair of non-matching images both known to have differing regions in a field of view. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4., Pg. 4357 Fig. 7 [“to train these networks, we are using as sole input a large database that contains pairs of raw image patches (both matching and non-matching)” and “where w are the weights of the neural network, oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” The Examiner asserts that matching training sample pairs are both known to have a same region in a field of view since they are matching pairs and that non-matching training sample pairs are both known to have differing regions in a field of view since they are non-matching.]) 

-	With regards to claim 3, Zagoruyko et al. disclose the method according to claim 1, further comprising: assigning a matching and non-matching probability to the pair of sequential images based on a result of parsing the pair of sequential images through the feature descriptor; (Zagoruyko et al., Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel”, Pg. 4355 Fig. 2, Pg. 4356 § 4., Pg. 4359 Left-Hand 

-	With regards to claim 5, Zagoruyko et al. disclose the method according to claim 1, wherein the layers of the convolutional neural network are cascading layers. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel” - Pg. 4355 § 3.2., Pg. 4355 Fig. 2, Pg. 4357 Left-Hand Column First-Full Paragraph - Second-Full Paragraph, Pg. 4357 Right-Hand Column First-Full Paragraph, Pg. 4358 Table 1 [“a series of convolutional, ReLU and max pooling layers. The output of this part is then given as input to a top module that consists simply of a fully connected linear decision layer with 1 output”]) 

-	With regards to claim 6, Zagoruyko et al. disclose the method according to claim 5, wherein the convolutional neural network includes at least one first convolutional bank, pooling layer, second convolutional bank, fully connected convolutional layer, rectified linear unit, normalization layer, and at least one fully connected layer. (Zagoruyko et al., Pg. 4355 Subsection “2-channel” - Pg. 4355 § 

-	With regards to claim 8, Zagoruyko et al. disclose the method according to claim 6, wherein parameters of the pooling layer are adjusted according to a scale of an object of interest with respect to a dimension of the pair of sequential images. (Zagoruyko et al., Pg. 4355 Subsection “2-channel” - Pg. 4356 § 3.2., Pg. 4356 Fig. 4 [“when we need to compare patches of arbitrary sizes, this means that we first have to resize them to the above spatial dimensions. However, if we look at the example of descriptors like SIFT, for instance, we can see that another possible way to deal with patches of arbitrary sizes is via adjusting the size of the spatial pooling regions to be proportional to the size of the input patch so that we can still maintain the required fixed output dimensionality for the last convolutional layer without deteriorating the resolution of the input patches. This is also the idea behind the recently proposed SPPnet architecture [11], which essentially amounts to inserting a spatial pyramid pooling layer between the convolutional layers and the fully-connected layers of the  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, as applied to claim 3 above, and further in view of Reinstein et al. U.S. Publication No. 2019/0050625 A1.

-	With regards to claim 4, Zagoruyko et al. disclose the method according to claim 3. Zagoruyko et al. fail to disclose explicitly aligning the pair of sequential images according to a field of view; determining a degree of change of the pair of sequential images; and displaying the degree of change to a user on a display terminal. Pertaining to analogous art, Reinstein et al. disclose aligning the pair of sequential images according to a field of view; (Reinstein et al., Figs. 2 & 11, Pg. 1 ¶ 0006, Pg. 3 ¶ 0047, Pg. 4 ¶ 0051, Pg. 5 ¶ 0070) determining a degree of change of the pair of sequential images; (Reinstein et al., Figs. 2, 3 & 6 - 8, Pg. 2 . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, as applied to claim 6 above, and further in view of Zhenchao Zhang, George Vosselman, Markus Gerke, Devis Tuia, and Michael Ying Yang, “Change Detection between Multimodal Remote Sensing Data Using Siamese CNN”, arxiv.org, arXiv:1807.09562v1, 25 July 2018, pages 1 - 17, herein referred to as “Zhang et al.”.

-	With regards to claim 7, Zagoruyko et al. disclose the method according to claim 6, wherein each convolutional bank includes a convolutional layer, followed by a rectified linear unit. (Zagoruyko et al., Pg. 4355 Subsection “2-channel” - Pg. 4355 § 3.2., Pg. 4355 Fig. 2, Pg. 4357 Left-Hand Column First-Full Paragraph - Fourth-Full Paragraph, Pg. 4358 Table 1) Zagoruyko et al. fail to disclose expressly wherein each convolutional bank includes a normalization layer. Pertaining to analogous art, Zhang et al. disclose wherein each convolutional bank includes a convolutional layer, followed by a rectified linear unit, followed by a normalization layer. (Zhang et al., Pg. 7 § 3.2, Pg. 7 Fig. 5 [The Examiner . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, as applied to claim 1 above, and further in view of Guo et al. U.S. Publication No. 2019/0012526 A1.

-	With regards to claim 9, Zagoruyko et al. disclose the method according to claim 1, wherein the classification is based on a classifier. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pgs. 4354 - 4355 § 3.1., Pg. 4355 Fig. 2, Pg. 4356 § 4., Pg. 4356 Fig. 4, Pg. 4356 § 5.1. - Pg. 4359 § 5.3., Pg. 4357 Fig. 7) Zagoruyko et al. fail to disclose explicitly a normalized exponential function classifier. Pertaining to analogous art, Guo et al. disclose wherein the classification is based on a normalized exponential function classifier. (Guo et al., Abstract, Figs. 2, 3 & 8, Pg. 1 ¶ 0015, Pg. 3 ¶ 0034, 0042 - 0044 and 0047 [“the Softmax function is used as the final layer (classifier) 214. The Softmax function, or normalized exponential function, is a generalization of the of the logistic function that ‘compresses’ a K-dimensional vector z of arbitrary real values to a K-dimensional vector (z) of real values in the range [0, 1] and that add up to 1” and “the output of the Softmax function can be used to represent a categorical . 

Claims 10, 11 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE .

-	With regards to claim 10, Zagoruyko et al. disclose a system for detecting change in a pair of sequential images, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4., Pg. 4357 § 5.2. ¶ 1, Pg. 4359 § 5.3. ¶ 1 - 2  [“with -1 and 1 denoting a non-matching and a matching pair, respectively”]) the system comprising: a plurality of images of a field of view of the imaging sensor and storing the plurality of images to memory; (Zagoruyko et al., Pg. 4353 § 1. ¶ 2 - 3, Pg. 4356 § 4., Pg. 4359 § 5.3. ¶ 1 - 2) a training module (Zagoruyko et al., Pg. 4356 § 4.) configured to train a feature descriptor to generate a feature map based on a received training set, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel” - Pg. 4356 § 4., Pg. 4355 Fig. 2, Pg. 4357 Right-Hand Column First-Full Paragraph - Second-Full Paragraph, Pg. 4359 § 5.3. ¶ 2, Pg. 4360 § 6. ¶ 1 - 3 [“We simply consider the two patches of an input pair as a 2-channel image, which is directly fed to the first convolutional layer of the network. In this case, the bottom part of the network consists of a series of convolutional, ReLU and max-pooling layers” and “We train all models in strongly supervised manner.” The Examiner asserts that the convolutional, ReLU and pooling layer(s) of Zagoruyko et al. produce a feature map as an output. Additionally, the Examiner directs the Applicant’s attention to at least figure 3A and page 4 paragraphs 0051 - 0053 of cited prior art Chakraborty, which discloses that the “outputs of the convolutional connections w are the weights of the neural network, oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” The Examiner asserts that matching training sample pairs are both known to have a same region in a field of view since they are matching pairs and that non-matching training sample pairs are both known to have a differing region in a field of view since they are non-matching.]) wherein the feature descriptor is trained using a convolutional neural network, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel” - Pg. 4356 § 4., Pg. 4358 Table 1, Pg. 4360 § 6.) and the convolutional neural network has a single branch; (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel”, Pg. 4355 Fig. 2, Pg. 4358 Table 1) a detection module (Zagoruyko et al., Pg. 4356 § 4.) configured to parse the pair of sequential 

-	With regards to claim 11, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 10; wherein the classification module is further configured to: assign a matching and non-matching probability to the pair of sequential images based on the updated feature map; (Zagoruyko et al., Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel”, Pg. 4355 Fig. 2, Pg. 4356 § 4., Pg. 4359 Left-Hand Column Line 2 - Third-Full Paragraph, Pg. 4359 § 5.3. ¶ 2 [“depending on the type of network, either descriptors, meaning outputs of siamese or pseudo-siamese branches, are extracted, or all patch pairs are given to 2-channel network to assign a score”]) and classify the pair of sequential images based on a comparison between the matching and non-matching probabilities. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel” Pg. 4355 Fig. 2, Pg. 4356 § 4., Pg. 4357 Right-Hand Column First-Full Paragraph, Pg. 4359 Left-Hand Column Line 2 - Third-Full Paragraph, Pg. 4359 § 5.3. ¶ 2) 

-	With regards to claim 13, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 10, wherein the training module includes a neural network for training first and second feature descriptors for the feature map. (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3, Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel” - Pg. 4355 § 3.2., Pg. 4355 Fig. 2, Pg. 4356 Fig. 4, Pg. 4357 Right-Hand Column First-Full Paragraph, Pg. 4360 § 6. ¶ 1) 

-	With regards to claim 14, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 13, wherein the neural network is a convolutional 

-	With regards to claim 15, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 14, disclose wherein parameters of the pooling layer are adjusted according to a scale of an object of interest with respect to a dimension of the pair of sequential images. (Zagoruyko et al., Pg. 4355  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, in view of Chakraborty U.S. Publication No. 2017/0185872 A1 as applied to claim 11 above, and further in view of Reinstein et al. U.S. Publication No. 2019/0050625 A1.

-	With regards to claim 12, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 11. Zagoruyko et al. fail to disclose explicitly an alignment module configured to align the pair of sequential images according to the field of view of the imaging sensor; a masking module configured to determine a degree of change between the pair of sequential images based on the comparison between the matching and non-matching probabilities; and a display terminal configured to display the degree of change with the pair of sequential images. Pertaining to analogous art, Reinstein et al. disclose an alignment module (Reinstein et al., Fig. 1, Pg. 1 ¶ 0006 - 0007, Pg. 2 ¶ 0032 - 0037, Pg. 6 ¶ 0089) configured to align the pair of sequential images according to the field of view of the imaging sensor; (Reinstein et al., Figs. 2 & 11, Pg. 1 ¶ 0006, Pg. 3 ¶ 0047, Pg. 4 ¶ 0051, Pg. 5 ¶ 0070) a masking module (Reinstein et al., Fig. 1, Pg. 1 ¶ 0006 - 0007, Pg. 2 ¶ 0032 - 0037, Pg. 6 ¶ 0089) configured to determine a degree of change between the pair of sequential images (Reinstein et al., Figs. 2, 3 & 6 - 8, Pg. 2 ¶ 0038, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0051, Pg. 6 ¶ 0080 - 0081 and 0086) based on the comparison between the matching and non-matching probabilities; (Reinstein et al., Figs. 3 & 6 - 8, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0054) and a display terminal (Reinstein et al., Fig. 1, Pg. 1 ¶ 0005, Pg. 2 ¶ 0032 - 0037, Pg. 3 ¶ 0039, Pg. 6 ¶ 0083 - 0089) configured to display the degree of change with the pair of sequential images. (Reinstein et al., Abstract, Figs. 1 - 3, 6 - 8 & 13, Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0051, Pg. 4 ¶ 0054, Pg. 6 ¶ 0083 - 0088) Zagoruyko et al. in view of Chakraborty and Reinstein et al. are combinable because they are all directed towards utilizing neural networks to . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, in view of Chakraborty U.S. Publication No. 2017/0185872 A1 as applied to claim 10 above, and further in view of Guo et al. U.S. Publication No. 2019/0012526 A1.

-	With regards to claim 16, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 10, wherein the classification module includes a classifier configured to classify the pair of sequential images. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pgs. 4354 - 4355 § 3.1., Pg. 4355 Fig. 2, Pg. 4356 § 4., Pg. 4356 Fig. 4, Pg. 4356 § 5.1. - Pg. 4359 § 5.3., Pg. 4357 Fig. 7) Zagoruyko et al. fail to disclose explicitly a normalized exponential function classifier. Pertaining to analogous art, Guo et al. disclose wherein the classification module includes a normalized exponential function classifier configured to classify images. (Guo et al., Abstract, Figs. 2, 3 & 8, Pg. 1 ¶ 0015, Pg. 3 ¶ 0034, 0042 - 0044 and 0047 [“the Softmax function is used as the final layer (classifier) 214. The Softmax function, or normalized exponential function, is a generalization of the of the logistic function that ‘compresses’ a K-dimensional vector z of arbitrary real values to a K-dimensional vector (z) of real values in the range [0, 1] and that add up to 1” and “the output of the Softmax function can be used to represent a categorical distribution, e.g., a probability . 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via .

-	With regards to claim 17, Zagoruyko et al. disclose a method for detecting change in a pair of sequential images, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4. ¶ 1, Pg. 4357 § 5.2. ¶ 1, Pg. 4359 § 5.3. ¶ 1 - 2  [“with -1 and 1 denoting a non-matching and a matching pair, respectively”]) the method comprising: training a feature descriptor to generate a feature map based on a training set having a plurality of pairs of matching images and a plurality of pairs of non-matching images, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel” - Pg. 4356 § 4., Pg. 4355 Fig. 2, Pg. 4357 Right-Hand Column First-Full Paragraph - Second-Full Paragraph, Pg. 4359 § 5.3. ¶ 2, Pg. 4360 § 6. ¶ 1 - 3 [“to train these networks, we are using as sole input a large database that contains pairs of raw image patches (both matching and non-matching)”, “We simply consider the two patches of an input pair as a 2-channel image, which is directly fed to the first convolutional layer of the network. In this case, the bottom part of the network consists of a series of convolutional, ReLU and max-pooling layers” and “We train all models in strongly supervised manner.” The Examiner asserts that the convolutional, ReLU and pooling layer(s) of Zagoruyko et al. produce a feature map as an output. Additionally, the Examiner directs the Applicant’s attention to at least figure 3A and page 4 paragraphs 0051 - 0053 of cited prior art w are the weights of the neural network, oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” The Examiner asserts that matching training sample pairs are both known to have a same region in a field of view since they are matching pairs and that non-matching training sample pairs are both known to have differing regions in a field of view since they are non-matching.]) wherein the feature descriptor is trained using a convolutional neural network with a plurality of cascading layers (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pg. 4355 Subsection “2-channel” - Pg. 4356 § 4., Pg. 4355 Fig. 2, Pg. 4357 Left-Hand Column First-Full Paragraph - Second-Full Paragraph, Pg. 4357 Right-Hand Column First-Full Paragraph, Pg. 4358 Table 1, Pg. 4360 § 6. [“a series of convolutional, ReLU and max pooling layers. The output of this part is then given obtaining a before image and an after image of a field of view; (Zagoruyko et al., Pg. 4353 § 1. ¶ 2 - 3, Pg. 4356 § 4., Pg. 4356 § 5.1. ¶ 1, Pg. 4357 § 5.2. - Pg. 4359 § 5.3.48 images in 6 sequences with camera viewpoint changes”]) transforming the before image into a first array of patches and the after image into a second array of patches; (Zagoruyko et al., Pg. 4355 Subsection “2-channel”, Pg. 4355 Fig. 2, Pg. 4356 Subsection “Spatial pyramid pooling (SPP) network for comparing patches” - Pg. 4357 Left-Hand Column Second-Full Paragraph, Pg. 4359 Left-Hand Column sic] patches from input images. Ellipse size is magnified by a factor of 3 to include more context. Then, depending on the type of network, either descriptors, meaning outputs of siamese or pseudo-siamese branches, are extracted, or all patch pairs are given to 2-channel network to assign a score”]) determining a classification probability for each adjacent pair of patches between the first and second array of patches based on the feature map; (Zagoruyko et al., Pg. 4353 § 1. ¶ 03 - 4, Pg. 4353 Fig. 1, Pgs. 4354 - 4355 § 3.1, Pg. 4355 Fig. 2, Pg. 4356 § 4., Pg. 4356 § 5.1. - Pg. 4359 § 5.3. [“We simply consider the two patches of an input pair as a 2-channel image, which is directly fed to the first convolutional layer of the network. In this case, the bottom part of the network consists of a series of convolutional, ReLU and max-pooling layers. The output of this part is then given as input to a top module that consists simply of a fully connected linear decision layer with 1 output”” and “depending on the type of network, either descriptors, meaning outputs of siamese or pseudo-siamese branches, are extracted, or all patch pairs are given to 2-channel network to assign a score.” The Examiner asserts that the convolutional, ReLU and max-pooling layer(s) of Zagoruyko et al. produce a feature map as an output, corresponding to the updated feature map when the pair of sequential images are input after training. Additionally, the Examiner directs the Applicant’s attention capturing, with an imaging subsystem, images; generating a mask based on the identified dissimilar pairs of patches; and displaying the mask on the after image to a user on a display terminal. Pertaining to analogous art, Reinstein et al. disclose a method for detecting change in a pair of sequential images, (Reinstein et al., Abstract, Figs. 3, 5A - 8 & 11, Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0033 and 0037 - 0038, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0054, Pg. 6 ¶ 0081 - 0087) the method comprising: training a feature descriptor to generate a feature map based on a training set; (Reinstein et al., Fig. 3, Pg. 3 ¶ 0042 - 0043, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0052, Pg. 4 ¶ 0056 - Pg. 5 ¶ 0065) capturing, with an imaging subsystem, a before image and an after image of a field of view; (Reinstein et al., Figs. 1 - 3, 5A - 7 & 10 - 13, Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 000 - 0034 and 0038, Pg. 3 ¶ 0049 - Pg. 4 ¶ 0051, Pg. 5 ¶ 0067 - 0070, Pg. 6 ¶ 0080 - 0082 and 0086 - 0088) 

-	With regards to claim 18, Zagoruyko et al. in view of Reinstein et al. disclose the method according to claim 17. Zagoruyko et al. fail to disclose explicitly wherein the mask identifies a change between the before and after images based on the generated mask and the mask includes pixel values based on a corresponding classification probability. Pertaining to analogous art, Reinstein et al. disclose wherein the mask identifies a change between the before and after images based on the generated mask and the mask includes pixel values based on a corresponding classification probability. (Reinstein et al., Figs. 2, 3, 5A - 8 & 13, Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0037 - 0038, Pg. 3 ¶ 0047 - Pg. 4 ¶ 0054, Pg. 6 ¶ 0081 - 0084 and 0088) 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via  as applied to claim 18 above, and further in view of Heikman et al. U.S. Publication No. 2018/0225834 A1.

-	With regards to claim 19, Zagoruyko et al. in view of Reinstein et al. disclose the method of claim 18. Zagoruyko et al. fail to disclose explicitly wherein the step of displaying the mask further includes: determining a degree and direction of movement based on the mask; and displaying the degree and direction of movement to the user on the display terminal. Pertaining to analogous art, Reinstein et al. disclose wherein the step of displaying the mask further includes: determining a degree of movement based on the mask; (Reinstein et al., Figs. 6 - 8 & 13, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0051, Pg. 4 ¶ 0054, Pg. 6 ¶ 0083 and 0088) and displaying the degree and direction of movement to the user on the display terminal. (Reinstein et al., Figs. 6 - 8 & 13, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0051, Pg. 4 ¶ 0054, Pg. 6 ¶ 0083 and 0088) Reinstein et al. fail to disclose explicitly determining a direction of movement. Pertaining to analogous art, Heikman et al. disclose wherein the step of displaying the mask further includes: determining a direction of movement based on the mask. (Heikman et al., Abstract, Pg. 1 ¶ 0006 - 0009, Pg. 4 ¶ 0036 - 0037, Pg. 6 ¶ 0050 - Pg. 7 ¶ 0054) Zagoruyko et al. in view of Reinstein et al. and Heikman et al. are combinable because they are all directed towards utilizing neural networks to detect similarities and differences between images. It would have been obvious to one . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, in view of Reinstein et al. U.S. Publication No. 2019/0050625 A1 as applied to claim 18 above, and further in view of Higa U.S. Publication No. 2020/0013169 A1.

-	With regards to claim 20, Zagoruyko et al. in view of Reinstein et al. disclose the method according to claim 18, wherein the plurality of pairs of matching images in the training set includes pairs of images known to have a same point of view of a same object. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4., Pg. 4357 Fig. 7 [“to train these networks, we are using as sole input a large database that contains pairs of raw image patches (both matching and non-matching)” and “where w are the weights of the neural network, oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” The Examiner asserts that matching training sample pairs are both known to have a same point of view of a same object since they are matching pairs.]) Zagoruyko et al. fail to disclose explicitly wherein plurality pairs of non-matching images in the training set includes pairs of images known to have a varying point of view of a same object. Pertaining to analogous art, Higa discloses wherein plurality pairs of non-matching images in the training set includes pairs of images known to have a varying point of view of a same object. (Higa, Pg. 3 ¶ 0050 and 0052 - 0054, Pg. 5 ¶ 0071 - 0075, Pg. 6 ¶ 0082 [“the classification unit 130 classifies a change related to a display rack 4 in a change area as a change type such as ‘a change due to goods being no longer included on a display rack 4,’ ‘a change due to goods being newly included on a display rack 4,’ ‘a change due to a change in appearance of goods displayed on a display rack 4,’ ‘a change due to existence of a person in front of a display rack 4,’ ‘a change due to existence of a shopping cart in front of a display rack 4,’ or ‘a change due to a change in . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Bach et al. U.S. Publication No. 2018/0018553 A1; which is directed towards an apparatus for assigning relevance scores to portions of an image utilizing a neural network that produces feature maps and applications of such an apparatus, such as change detection in medical images. 
b.	Sofka et al. U.S. Publication No. 2018/0143275 A1; which is directed towards systems and methods for automatic change detection in biological images with the aid of convolutional neural networks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667